Citation Nr: 0016264	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a throat disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran had active military 
service from September 1990 to July 1991, to include service 
in Southwest Asia in support of the Persian Gulf War from 
January 1, 1991, to May 31, 1991.  In addition, he has had 
unverified periods of service with the U.S. Army National 
Guard.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1995, by the Newark, New Jersey Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for a throat disorder and hair loss.  VA treatment 
records were received in September 1995.  Thereafter, a 
rating action in September 1995 confirmed the previous denial 
of the veteran's claims for service connection for a throat 
condition and hair loss.  A notice of disagreement (NOD) with 
this determination was received in October 1995.  A statement 
of the case (SOC) was issued in November 1995.  The veteran's 
substantive appeal was received in December 1995.  

The veteran and his wife appeared and offered testimony at a 
hearing before a Hearing Officer at the RO in September 1996.  
A transcript of that hearing is of record.  VA treatment 
records were received in November 1996 and February 1997.  A 
Hearing Officer's Decision was entered in March 1997, which 
confirmed the previous denial of the veteran's claims for 
service connection for a throat condition and hair loss.  A 
supplemental statement of the case was issued in March 1997.  
Following the receipt of additional medical records, 
supplemental statements of the case were issued in June 1998 
and January 1999.  The appeal was received at the Board in 
May 2000.  



In the June 1995 rating action, the RO also denied the 
veteran's claims for service connection for degenerative 
joint disease of the left hip, service connection for 
degenerative joint disease of the right knee, and an 
increased rating for internal derangement of the left knee 
with arthritis.  Although the veteran submitted an NOD in 
September 1995 and the RO issued an SOC regarding those 
issues in June 1998, he did not submit a substantive appeal.  
As a result, those issues are not in appellate status and 
will not be addressed by the Board at this time.  

The Board further notes that, in a March 1998 rating 
decision, service connection for memory loss due to an 
undiagnosed illness was denied.  The veteran was notified of 
that determination, and of his procedural and appellate 
rights, by letter dated March 24, 1998.  The veteran has not 
submitted a notice of disagreement with that determination.  
Therefore, that issue is not in proper appellate status and 
will not be addressed by the Board at this time.  38 U.S.C.A. 
§ 7105 (West 1991).  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in May 2000.  


REMAND

In his December 1995 Substantive Appeal (VA Form 9), the 
veteran checked off a box indicating that he desired a 
hearing "at a local VA office before the BVA" (i.e., a 
"Travel Board hearing").  In a letter from the veteran's 
service representative, dated December 27, 1995, it was 
indicated that the veteran requested a personal hearing 
before a Hearing Officer at the RO.  At that time, the 
veteran did not withdraw his request for a hearing before a 
Member of the Board sitting at the RO.  

As noted above, a hearing before a hearing officer was 
conducted in September 1996.  The record indicates that the 
veteran subsequently submitted numerous statements in support 
of his claims, and a hearing before a Member of the Board was 
scheduled to be held at the RO in May 2000; the veteran 
failed to report for that hearing.  Correspondence from the 
veteran's service representative dated May 15, 2000, however, 
indicates that the veteran did not receive the notification 
letter for the Travel Board hearing; he added that the 
veteran again requested a hearing before a Member of the 
Board at the RO in Newark, New Jersey.  Under these 
circumstances, the Board concludes that due process requires 
that the veteran be afforded another opportunity to satisfy 
his desire for a hearing before a Member of the Board at the 
RO.  See 38 C.F.R. § 19.76 (1999).  

In order to comply with the duty to assist and due process 
requirements this case is REMANDED for the following: 


The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board sitting at the RO.  The veteran and 
his representative should be notified in 
writing of the date, time, and location 
of the Travel Board hearing, and a copy 
of the notification letter should be 
associated with the claims file.  

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).




